 

 

PTS
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
wn ener eee eee eee --- x
BERNHARD KUHMSTEDT, : i FE;
Plaintiff, : Or
-against- : ORDER |
: . i
COMPLEX MEDIA, INC., 19 Civ. 9809 (GBD) (SDA)
Defendant. :
a xX
GEORGE B. DANIELS, United States District Judge:
This Court having been advised that the parties have reached agreement on all issues in i

this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: February 27, 2020
New York, New York

SO ORDERED.

Posi Bb DY ONL

GFOR B. DANIELS
ited Mates District Judge

 

 

 
